SULLIVAN, P. J.
This action was commenced in the Common Pleas of Cuyahoga Co. by Benjamin Stewart, Admr. to collect damages for the wrongful injury and death of Sarah Stewart. The injury and death were alleged to have been caused by a fall from a stairway in an apartment which she had rented from Klein. The Common Pleas rendered a verdict for plaintiff for $12,000.00
Plaintiff herein asks that the judgment be reversed on the grounds that it is against the weight of the evidence and contrary to law. The Court of Appeals affirmed the Common Pleas and held as follows:—
1.That the record shows that the judgment is not against the weight of the evidence, but that the evidence is merely conflicting, that the court has no authority to reverse the findings under these conditions. Breese v. State 12 OS 146. Remington v. Harrington 8 Ohio 507.
2.That the contention of plaintiff in error that he did not construct the stairway where the injury happened and that the tenant entered into possession of the property when the stairway was defective relieves him of liability for negligence in not well taken. It is the duty of the landlord to exercise ordinary care to keep the stairway in a reasonably safe condition. Davis v. Kelly 112 OS 122.
Judgment affirmed.
(Vickery and Levine, JJ., concur.)
Note: — The above case has been carried to the Supreme Court on motion to certify. Dock. 5-6-27, 5 Abs. 314. Mo. Cer. Ov 5 Abs. 379.